                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


MANDEL MARTIN,                                   )
                                                 )
       Movant,                                   )
                                                 )
v.                                               )         Case No. 3:16-cv-01330
                                                 )         Judge Aleta A. Trauger
UNITED STATES OF AMERICA,                        )
                                                 )
       Respondent.                               )


                                       MEMORANDUM

       Before the court is Mandel Martin’s Motion to Vacate, Set Aside, or Correct Sentence in

Accordance with 28 U.S.C. § 2255. (Doc. No. 1.) Martin seeks to vacate the sentence entered

upon his 2005 criminal conviction in United States v. Martin, No. 3:03-cr-00044 (M.D. Tenn.

Aug. 4, 2005),1 under Johnson v. United States, 135 S. Ct. 2551 (2015), which invalidated the

so-called “residual clause” of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e).

(Doc. No. 1.) For the reasons set forth herein, the motion will be denied.

I.     PROCEDURAL BACKGROUND

       The Indictment in the underlying criminal case charges that Martin committed two armed

bank robberies on separate dates in 2003 about a month apart, both involving the use and display

of a firearm, in violation of 18 U.S.C. § 2113(a) and (d). (Crim. Doc. No. 1.) Martin pleaded

guilty to both charges in 2005 and was sentenced on August 4, 2005 to 188 months on each

count, to run concurrently. (Crim. Doc. Nos. 52, 58.).

       Prior to this conviction, Martin had pleaded guilty to a charge of federal armed bank


       1
           References to the criminal case record will hereafter be designated as “Crim. Doc. No.
__.”
                                                                                                 2


robbery in the Eastern District of Tennessee, Case No. CR-1-92-00142, in February 1993. (Doc.

No. 9-2, at 1.) Both the Indictment and the Judgment in that case reflect that the defendant, in

committing the offense, “did assault and put in jeopardy the lives of the tellers” by the use of a

dangerous weapon, in violation of 18 U.S.C. §§ 2113(a) and (d).” (Doc. No. 9-1, at 1; Doc. No.

9-2, at 1.) In addition, according to the PSR, Martin had a prior Tennessee conviction for

aggravated robbery from 1994.

       Because the predicate bank robbery convictions were deemed “crimes of violence” and

because the defendant had at least two prior felony convictions that qualified as “crimes of

violence,” as that term was then defined by U.S.S.G. § 4B1.2(a), Martin acknowledged as part of

his Plea Agreement that he was a career offender within the meaning of U.S.S.G. § 4B1.1. At

sentencing, Judge William J. Haynes, Jr., retired, found him to be a career offender under the

guidelines and sentenced him accordingly. Martin did not appeal his conviction or sentence.

       In his present motion, Martin argues that he is entitled to resentencing under Johnson v.

United States, which was made retroactive to cases on collateral review by Welch v. United

States, 136 S. Ct. 1257, 1268 (2016). In Johnson, the Supreme Court held that the portion of the

ACCA defining a violent felony as a crime that “involves conduct that presents a serious

potential risk of physical injury to another,” 18 U.S.C. § 924(e)(2)(B)(ii), was unconstitutionally

vague. Johnson, 135 S. Ct. at 2555–56. Although Martin was not sentenced under the ACCA, he

argues that his sentencing guideline range calculation and, therefore, his sentence are defective

insofar as they were based on language then contained in § 4B1.2(a)(2) that was nearly identical

to the ACCA’s residual clause—referencing “conduct that presents a serious potential risk of

physical injury to another.” U.S.S.G. § 4B1.2(a)(2) (2003). More specifically, he claims that

federal armed bank robbery only qualifies as a “crime of violence” under the residual clause of §

4B1.2, that Johnson applies to § 4B1.2, and that he is entitled to resentencing.
                                                                                                  3


       In its response, the government argues that (1) Johnson does not apply, or does not apply

retroactively, to a claim based on the application of § 4B1.2; and (2) even if it did, the

convictions for federal armed bank robbery qualify as crimes of violence without reliance on the

residual clause in § 4B1.2(a)(2). (Doc. No. 9.) It also argues that Martin is barred by the terms of

his Plea Agreement from bringing a § 2255 motion, as the agreement contained an enforceable

waiver of his right to collaterally attack his sentence. In a Reply and Sur-reply, the parties

dispute whether the waiver of the right to bring a collateral challenge to Martin’s sentence is

enforceable. (Doc. Nos. 10, 11.) As set forth below, the court finds that Martin is not entitled to

relief, regardless of whether the waiver is enforceable.

II.    LEGAL STANDARD

       The movant brings this action under 28 U.S.C. § 2255. Section 2255 provides a statutory

mechanism for challenging the imposition of a federal sentence:

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed
       in violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

28 U.S.C. § 2255(a). In order to obtain relief under § 2255, a petitioner “‘must demonstrate the

existence of an error of constitutional magnitude which had a substantial and injurious effect or

influence on the guilty plea or the jury’s verdict.’” Humphress v. United States, 398 F.3d 855,

858 (6th Cir. 2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). A

motion under § 2255 is ordinarily subject to a one-year statute of limitations, running from the

date the underlying conviction became final. 28 U.S.C. § 2255.

III.   ANALYSIS

       In May 2016, the Sixth Circuit held that the Johnson rationale applied with equal force to
                                                                                                  4


the residual clause in U.S.S.G. § 4B1.2(a)(2). United States v. Pawlak, 822 F.3d 902, 907 (6th

Cir. 2016). More recently, however, the Supreme Court held that the advisory sentencing

guidelines are not subject to the vagueness challenge identified in Johnson, because, unlike the

ACCA, “the advisory Guidelines do not fix the permissible range of sentences.” Beckles v.

United States, 137 S. Ct. 886, 892, 897 (2017), abrogating United States v. Pawlak, 822 F.3d

902 (6th Cir. 2016). Martin was sentenced shortly after the issuance of United States v. Booker,

543 U.S. 220 (2005), in which the Supreme Court held that the federal sentencing guidelines are

advisory rather than mandatory. His Petition to Enter a Plea of Guilty references Booker and

explicitly recognizes the advisory nature of the guidelines. (See Crim. Doc. No. 52, at 1–2

(“Pursuant to the Supreme Court’s holding in United States v. Booker . . . , the guidelines are

‘advisory,’ requiring the sentencing court only consider guidelines ranges but permitting it to

tailor the sentence in light of other statutory concerns.”).) Because it is clear that Martin was

sentenced under the advisory guidelines, Johnson does not apply to his claim challenging §

4B1.2(a)(2) and does not supply a basis for reviewing Martin’s untimely motion.

       Regardless, it is also clear that federal armed bank robbery under 18 U.S.C. § 2113(a)

and (d) qualifies as a crime of violence under the use-of-force clause of § 4B1.2(a)(1). Section

2113(a) makes it illegal to rob or attempt to rob a federally insured bank “by force and violence,

or by intimidation.” In addition, Section 2113(d) imposes an enhanced sentence on any person

who, in the course of violating § 2113(a), “assaults any person, or puts in jeopardy the life of any

person by the use of a dangerous weapon or device.” Martin pleaded guilty to violating

subsections (a) and (d), thus admitting that he assaulted or put a person’s life in jeopardy by

using a dangerous weapon while committing bank robbery. He therefore necessarily engaged in

conduct that had “as an element the use, attempted use, or threatened use of physical force

against the person of another.” U.S.S.G. § 4B1.2(a)(1) (2003). Moreover, the Sixth Circuit has
                                                                                                 5


held that violation of § 2113(a) alone qualifies categorically as a crime of violence. See United

States v. McBride, 826 F.3d 293, 295–96 (6th Cir. 2016) (finding that bank robbery by “force

and violence” or by “intimidation” qualifies as a crime of violence for purposes of the career

offender guideline). Thus, even considered on the merits, Martin’s claims fail.

IV.    CONCLUSION

       Martin is not entitled to relief. Because Johnson does not apply to his claim, his challenge

to his 2005 conviction is untimely by almost ten years. Even if the motion were timely, the

residual clause in U.S.S.G. § 4B1.2(a)(2) is not unconstitutional and, in any event, the offense of

federal armed bank robbery, which constituted both Martin’s predicate and underlying offenses

for purposes of the career offender guideline, qualifies as a crime of violence under the use-of-

force clause of § 4B1.2(a)(1). Martin was appropriately sentenced as a career offender under

U.S.S.G. § 4B1.1. His Motion to Vacate will be denied without a hearing.

       Rule 22 of the Federal Rules of Appellate Procedure provides that an appeal of the denial

of a § 2255 motion may not proceed unless a certificate of appealability (COA) is issued under

28 U.S.C. § 2253. Rule 11 of the Rules Governing § 2255 Proceedings requires that a district

court issue or deny a COA when it enters a final order. A COA may issue “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

Because the court finds that Martin’s claims do not warrant further attention, the court will deny

a COA.

       An appropriate Order is filed herewith.

                                                 ____________________________________
                                                 ALETA A. TRAUGER
                                                 United States District Judge
